IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RICHARD G. SCHMIDT, M.D.                     : No. 156 MAL 2018
                                             :
                                             :
             v.                              : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                                             :
STEVEN LEBOON AND CASSANDRA                  :
LEBOON                                       :
                                             :
                                             :
PETITION OF: STEVEN LEBOON                   :

RICHARD G. SCHMIDT, M.D.                     : No. 157 MAL 2018
                                             :
                                             :
             v.                              : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                                             :
STEVEN LEBOON AND CASSANDRA                  :
LEBOON                                       :
                                             :
                                             :
PETITION OF: CASSANDRA LEBOON                :


                                       ORDER



PER CURIAM

     AND NOW, this 30th day of October, 2018, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.